DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5, 7, 8, 12, 13, 15 and 16 are objected to because of the following informalities:  
Regarding claims 4, 5, 7 and 8, 12, 13, 15, 16, the examiner suggests rewriting the claim to read –wherein a mask inner value caused by strength of breathing by the mask wearing person is performed a plurality of times is configured to be determined; and wherein the prescribed threshold value is configured to be set on the basis of a difference in variation between the mask inner pressure value and the reference pressure value. -- 
Regarding claim 9, add --to be inserted-- after “configured” and before “between” in line 2 of the claim. 
Regarding claim 9 add a space between “person” and “on”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mask inner pressure detection unit in claim 1 and claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of claim one renders the claim indefinite since it reads like a method claim. The examiner suggests rewriting “a control unit that sets” to –a control unit configured to set—and change “determines” to – configured to determine—and “a display unit that displays” to –a display unit to configure to display—
Regarding claims 4 and 7, the language of claims 4 and 7 renders the claim indefinite since it reads like a method claim and raises doubt as to the statutory class of the claim. The examiner suggests rewriting “prescribed threshold value is set” to –prescribed threshold value is configured to be set—
Regarding claims 5 and 8, the language of claims 5 and 8 renders the claim indefinite since it reads like a method claim and raises doubt as to the statutory class of the claim. The examiner suggests rewriting “wherein the fitting level is determined” to – wherein the fitting level is configured to be determined--




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9 and 12-13 are rejected under U.S.C 103 as being unpatentable over Ahmad et al (US 2013/0263857), hereinafter Ahmad in view of Chou (US 2012/0318266), hereinafter Chou.
Regarding claims 1 and 9, Ahmad a mask fitting level determination device (Abstract, Fig. 2, Fig. 4) and method (Fig. 4) comprising:
a mask inner pressure detection unit (Fig. 2: 36, paragraph 32, mask pressure sensor);
a circuit control unit (paragraph 36, pressure controller 26) that sets a predefined threshold value in accordance with strength of breathing of the wearing person (Paragraph 44, computes a delta P over one or more breathing cycles, paragraph 47, paragraph 50, limits are defined) and determines a fitting level on the basis of a reference pressure value (paragraph 43, delta P is calculated based on a difference between mask pressure and pressure at the blower) and a mask inner pressure value measured by the mask inner pressure detection unit (paragraph 43, delta P is calculated based on a difference between mask pressure and pressure at the blower, paragraph 50, depending on where the fit index falls relative to limit values of each indicator element related to fit level); and
a display unit that displays the fitting level determined by the circuit control unit to the wearing person. (Paragraph 51, paragraph 52, describe various types of displays that may be used, see Figs. 6 and 7)
Ahmad teaches an external sensor with tubing which connects to a port of the facemask (Fig. 1) but does not teach a sensor configured for insertion between a face surface of a wearing person and a worn mask.
However, Chou teaches a sensor for measuring a pressure at a face mask (Paragraph 16, paragraph 18) which can be located in a variety of locations including inside the mask. (Paragraph 16)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the sensor of Ahmad with the sensor inside the mask as taught by Chou since either sensor would provide the predictable result of giving the internal pressure of the mask.
 
Regarding claim 3, Ahmad in view of Chou teaches the mask fitting level determination device according to claim 1 but Ahmad does not teach wherein the mask inner detection unit is removable from the mask.
a removable sensing device (paragraph 28) which can measure both ambient and internal mask pressure. (Paragraph 42)
Therefore, since the Chou sensor is removable from the device and is capable of measuring the atmospheric pressure, wherein for measurement of the reference pressure value, the mask inner pressure detection unit is removable from the mask, and an atmospheric pressure at a location where the person wears the mask is measurable again every several minutes naturally flows from the combination.
It would have been obvious to a person of ordinary skill in the art to have made the sensor removable as taught by Chou in order to change or replace the sensing device and allow the user to change or alter hardware and function rather than replacing the entire device (paragraph 44).
Chou further teaches detecting atmospheric pressure in order to deliver pressure in accordance with the elevation. 

Regarding claims 4 and 12, Ahmad in view of Chou teaches the mask level determination device according to claim 1 and the method of claim 9 and Ahmad further teaches wherien the prescribed threshold value is set on the basis of a difference in variation between a mask inner pressure value caused by the strength of breathing performed a plurality of times by the mask wearing person before the fitting level is determined and the reference pressure value. (paragraph 43, delta P is calculated based on a difference between mask pressure and pressure at the blower, paragraph 50, depending on where the fit index falls relative to limit values of each indicator element related to fit level.)

Regarding claim 5 and 13, Ahmad in view of Chou teaches the mask fitting level determination device according to claim 1 and the method of claim 9, and Ahmad further teaches wherein the fitting level is determined on the basis of a difference in variation between a mask inner pressure value caused by strength of breathing performed a plurality of times by the mask wearing person when the fitting level is determined and the prescribed threshold valve. (paragraph 43, delta P is calculated based on a difference between mask pressure and pressure at the blower, paragraph 50, depending on where the fit index falls relative to limit values of each indicator element related to fit level).

Regarding claim 6, Ahmad in view of Chou teaches the mask fitting level determination device according to claim 2, but Ahmad does not teach wherein the mask inner detection unit is removable from the mask.
However, Chou teaches wherein a removable sensing device (paragraph 28) which can measure both ambient and internal mask pressure. (Paragraph 42)
Therefore, since the Chou sensor is removable from the device and is capable of measuring the atmospheric pressure, wherein for measurement of the reference pressure value, the mask inner pressure detection unit is removable from the mask, and an atmospheric pressure at a location where the person wears the mask is measurable again every several minutes naturally flows from the combination.
it would have been obvious to a person of ordinary skill in the art to have made the sensor removable as taught by Chou in order to change or replace the sensing device and allow the user to change or alter hardware and function rather than replacing the entire device (paragraph 44).
Chou further teaches detecting atmospheric pressure in order to deliver pressure in accordance with the elevation. 

Regarding claim 7, Ahmad in view of Chou teaches the mask fitting level determination device according to claims 6, and Ahmad further teaches wherein the fitting level is determined on the basis of a difference in variation between a mask inner pressure value caused by strength of breathing performed a plurality of times by the mask wearing person when the fitting level is determined and the prescribed threshold valve. (paragraph 43, delta P is calculated based on a difference between mask pressure and pressure at the blower, paragraph 50, depending on where the fit index falls relative to limit values of each indicator element related to fit level).

Regarding claim 8, Ahmad in view of Chou teaches the mask fitting level determination device according to claim 7, wherein the fitting level is determined on the basis of a difference in variation between a mask inner pressure value caused by strength of breathing performed a plurality of times by the mask wearing person when the fitting level is determined and the prescribed threshold value. (paragraph 50, depending on where the fit index falls relative to limit values of each indicator element related to fit level)

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Chou and further in view of Gossweiler (US 2005/0263155), hereinafter Gossweiler. 
Regarding claims 2 and 10, Ahmad in view of Chou teaches the mask fitting determination device according to claim 1 and the method of claim 9, but does not teach wherein the mask inner pressure detection unit is an ultra-small pressure sensor of a piezoresistive type and is insertable between the face surface of the wearing person and the worn mask via a flexible substrate. 
However, Gossweiler teaches a pressure indicator for a mask (Abstract, paragraph 23) which is an ultra-small pressure sensor of a piezoresistive type and is insertable between the face surface of the wearing person and the worn mark via a flexible substrate. (The sensor may be mounted on the integrated circuit, paragraph 29)
. 

Allowable Subject Matter
Claims 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11 and 14, the prior art of record does not teach or render obvious the method step or removing the sensor from the mask and measuring an atmospheric pressure every several minutes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker (US 20180008849) teaches a fit-checking apparatus for a respirator mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785